number release date uil cc el gl b2 ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no october unsuccessful garnishments sufficient to perfect creditor’s lien perfection jack schulman an independent insurance agent for primerica life_insurance_company died intestate on date primerica paid schulman on commission including commissions for policy renewals that continue to be paid to schulman’s estate the amount of commission income to the estate is between dollar_figure and dollar_figure per month primerica will continue to pay commission income to schulman’s estate as long as policies he issued or managed continue to be renewed the estate owes federal taxes on and tax assessments against schulman although the and assessments were made after his death the and taxes totaling about dollar_figure are secured_by notices of federal_tax_lien filed in the and taxes assessed on date and totaling about dollar_figure are unsecured ks financial group inc ks obtained a default judgment in for dollar_figure against the schulmans although the schulmans lived in georgia the judgment was granted in texas where schulman had worked from until his retirement in on date ks issued a garnishment summons against schulman in texas ks did not receive any payment from this garnishment in addition to ks’ claim judye schulman claims dollar_figure for twelve months widow’s support from the estate on date ks filed a garnishment suit in georgia state court which was removed to federal district_court against commission income withheld by primerica the parties agreed that the and federal tax_liens had first priority to the funds of the insolvent estate the parties disagreed as to whether ks judye schulman or the united_states had priority to the remaining funds 1schulman’s surviving_spouse judye schulman is jointly liable for the and taxes 2the district_court for harris county texas dissolved this garnishment date on the grounds that tex prop code sec_42 exempts commission income from garnishment bulletin no october in its decision entered date the district_court found the garnishment summons issued by ks properly perfected its judgment lien and thus gave ks priority to the remaining funds under the reasoning of 523_us_517 a perfected judgment lien takes priority over an unsecured federal tax debt to the assets of a decedent’s estate despite the priority otherwise provided by the insolvency statute u s c a the government unsuccessfully argued that ks’ judgment lien was unperfected because the texas garnishment was invalid the court was unpersuaded finding instead that ks had done all it could under texas law to perfect its lien the fact that the garnishment was unsuccessful did not alter the priority afforded under sec_6323 ks financial group inc v schulman u s dist lexis n d ga date liens priority over judgment lien creditor bankruptcy code cases collection of tax assets in court in re beam u s app lexis 9th cir date - service filed proof_of_claim for dollar_figure against debtors in chapter bankruptcy causing court to deny plan confirmation debtors then filed a motion to withdraw their case and demanded the return of dollar_figure they deposited in anticipation of plan confirmation when the court granted the dismissal the service levied on the funds held by the trustee the debtors argued that under b c a the trustee was obligated to return the dollar_figure to them the court disagreed holding that under sec_6334 the only categories of property_exempt_from_levy are those specified under sec_6334 since b c is not a listed category the court found it would frustrate congressional intent to return the monies to the debtors bankruptcy code cases collection of tax injunction against levy retirement benefits wood v united_states bankr lexis bankr m d fla date - debtors owing secured federal taxes filed chapter bankruptcy on july listing dollar_figure ira as exempt on october debtors deposited dollar_figure into an investment account from which they withdrew funds over the next eight days to pay various state taxes and other debts debtors then were discharged from chapter on october by summons the service discovered where the payments were made and levied each of the payee banks one remitted funds but they were funds earned by the debtors post-petition the court found the federal levy did not attach to property of a debtor after the debtor’s personal liability was discharged and ordered the levied funds returned however due to the debtors’ conduct in using exempt funds subject_to a federal_tax_lien to pay other debts the court refused to award sanctions for the improper levy 3texas law provides an exemption from garnishment for the amount of monthly commission payments that the estate was receiving bulletin no october bankruptcy code cases compromise or settlement irs v pattullo u s dist lexis d az date - in debtor’s chapter bankruptcy service stipulated to amount of its amended claim as less than dollar_figure debtor then filed chapter and the service tried to have the case dismissed for exceeding the dollar_figure jurisdictional limit of b c sec_109 the district_court affirming the bankruptcy court agreed that the service was estopped from changing the valuations in an agreed order signed only seven months previously bankruptcy code cases exceptions to discharge krik v irs bankr lexi sec_1288 bankr e d pa date - debtor after receiving a tax levy reduced his pay to a bare minimum while substantially increasing his wife’s pay he made some tax_payments but when his company went into financial distress he filed for chapter bankruptcy the court found the debtor’s taxes to be dischargeable because he tried to cooperate with the service by filing returns and seeking an offer_in_compromise therefore the court concluded that the debtor did not willfully seek to evade or defeat his tax_liability under b c a c bankruptcy code cases exceptions to discharge no late or fraudulent_returns 237_br_600 bankr e d penn - under the test of in re fegeley 118_f3d_979 3d cir the bankruptcy court determined the debtor had a duty to file tax returns and as an attorney knew of this duty as to the third standard whether the debtor voluntarily and intentionally violated that duty the court found that the debtor’s ex-wife had stolen his tax records for and and so for those years the debtor did not voluntarily and intentionally fail his duty however after the debtor had access to his records and had the ability to pay the taxes the court did not accept the debtor’s payment of what he thought he owed nor his excuse that continuing marital difficulties and a nightmare house construction made it impractical to file correct returns as a sufficient defense to the third fegeley standard bankruptcy code cases jurisdiction of bankruptcy court kieslich v united_states u s dist lexis d nev date - while in chapter bankruptcy debtor initiated an adversary proceeding to determine tax_liability this adversary action basically lay dormant until after the chapter case was closed following an adverse decision by the bankruptcy court the united_states on appeal first raised the issue of subject matter jurisdiction the district_court found the fact that the parties earlier stipulated to jurisdiction irrelevant because subject matter jurisdiction cannot be created where it does not exist the court then found that although the determination of tax_liability was non-core it was related to the bankruptcy case and so the bankruptcy court had jurisdiction at the time the adversary suit was filed however because judicial economy convenience and fairness disfavored retention of the case at the time the bankruptcy was closed bulletin no october subject matter jurisdiction ceased to exist and the bankruptcy court should not have heard the case bankruptcy code cases jurisdiction of bankruptcy court in re pecovsky bankr lexis bankr m d penn date - debtor a sole_proprietor used his social_security_number instead of his employer_identification_number on his chapter bankruptcy petition the service not discovering the business_debts did not file a proof_of_claim the debtor then attempted to convert the case to chapter the court while denying the conversion because of jurisdictional debt limits stated in dicta that notice to the service was deficient and would have allowed a late filed proof_of_claim bankruptcy code cases jurisdiction of bankruptcy court in re sullivan u s dist lexis n d fla date - court held that eligibility for chapter under b c sec_109 was determined by what the debtor actually owed to the service not what she claims the service told her was owed although the court found a delay of ten months for the service to raise this eligibility issue was not unreasonable it would not accept the service’s argument that eligibility was jurisdictional and could thus be raised at any time bankruptcy code cases statute_of_limitations on collection after assessment compromise settlement bankruptcy colish v united_states bankr lexis bankr e d n y date - debtor submitted offer_in_compromise for taxes after which the service assessed the taxes the debtor later amended the oic but the service issued a rejection in in the debtor submitted a second oic for the taxes in may the service assessed taxes and the debtor submitted an oic for the taxes some days later which also was rejected also in the service assessed taxes and days later the debtor submitted an oic for the taxes which was rejected as well the debtor filed chapter bankruptcy in the bankruptcy court first found that b c sec_507 which tolls the statute_of_limitations where an oic is pending did not apply to the taxes because the debtor’s oic was submitted before the taxes were assessed the court found unconvincing the government’s argument that the debtor’s amended oic constituted a new oic the court next held that since the debtor’s oic for the taxes was made more than days after the tax_assessment the tax did not fall within the exception of sec_507 and so was dischargeable finally the court found in favor of the government as to the taxes which were made less than days before the oic was submitted the court rejected the debtor’s assertions that the government’s delay in processing the oic was a constructive rejection and that the government should be equitably estopped from alleging the statutory time period had not run bulletin no october compromise settlement authority olcsvary v united_states bankr lexis bankr e d tenn date - the court held that the tax_matters_partner was authorized by partners in a tax_shelter to extend the statute_of_limitations on assessment because there was no evidence that the tax_matters_partner was pressured to abandon his fiduciary duties however the court refused to enforce the partnership’s closing agreements with the service because they had not been signed by an official with proper authority the court found no basis to enforce the agreements by estoppel since the service lost no legal right because the closing agreements were unenforceable decedent’s estates collection procedures liability of fiduciary levy wrongful craig v united_states u s dist lexis s d tex date - decedent left property to wife and son naming the son as executor the son opened an estate bank account in the son’s name using his own social_security_number and reported interest generated by the account on his individual_income_tax_return however the bank account was funded solely by estate assets and never used for personal purposes the wife and son had a falling out and during their dispute the service levied on the estate account for taxes owed by the son individually the son then settled with his mother but the bank paid over the estate account to the service prompting the son to file a wrongful_levy action the court found the levy wrongful determining that although the son as a beneficiary and after settlement with the wife sole beneficiary had an interest in the levied funds and that the interest was sufficiently vested to provide a nexus for the levy the estate had a superior right to the assets in the account at the time of the levy because the service by levy had only the rights that the son as a taxpayer possessed the service could not have required the estate to make distribution and so had no interest to levy on the court found no authority to support the levy of an account simply because the fiduciary of the account was also the beneficiary liens actions to quiet title follum v united_states u s app lexis 2d cir date unpublished - in a summary opinion the second circuit held the taxpayer’s action to quiet title under u s c due to alleged invalidity of the underlying assessments did not waive the government’s sovereign immunity although the second circuit recognizes an exception to section for a challenge to procedural irregularities the court found the taxpayer intended to dispute the liability not the timing of the assessment the court also held that a suit_for_refund after payment of the taxes was not an inadequate remedy sufficient to create an exception under the anti-injunction statute sec_7421 therefore the quiet title action was dismissed liens priority over state and local_taxes in re johns u s dist lexis d n j date - taxpayers filed state tax returns which were entered into the state’s computers prior to the bulletin no october assessment of federal taxes the court found under new jersey law the state taxes were properly assessed and the state could have enforced its liens on the day the taxpayers filed their returns therefore the state taxes were perfected choate under 347_us_81 and had priority over the later filed federal taxes however under new jersey law penalties and interest must be assessed through a deficiency procedure which was not done therefore the liens for penalty and interest were not choate and were inferior to the federal taxes penalties failure to collect withhold or pay over hudson v united_states u s dist lexis e d pa date - taxpayer who exerted monolithic command over his company’s finances was responsible for sec_6672 trust fund recovery penalty despite his claims that he made good_faith efforts to repay the taxes the court found a responsible_person cannot avoid a finding of willfulness by taking reasonable steps to pay back money after he willfully failed to make payment when the taxes were due
